Affirmed and Opinion Filed June 28, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01500-CR
                                      No. 05-15-01501-CR

                      DIMITRI DEWAYNE RICHARDSON, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F15-39252-R, F15-55162-R

                             MEMORANDUM OPINION
                         Before Justices Myers, Stoddart, and Whitehill
                                 Opinion by Justice Whitehill
        Dimitri Dewayne Richardson waived a jury and pleaded guilty to burglary of a habitation

and aggravated robbery with a deadly weapon. See TEX. PENAL CODE ANN. §§ 29.03(a)(2),

30.02(a), (c)(2) (West 2011). Appellant also pleaded true to one enhancement paragraph in each

case.   After finding appellant guilty and the enhancement paragraph true, the trial court

sentenced appellant to twenty years’ imprisonment in each case. On appeal, appellant’s attorney

filed a brief in which he concludes the appeals are wholly frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a

professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978).

Counsel delivered a copy of the brief to appellant. We advised appellant of his right to file a pro
se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21

(Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                      /Bill Whitehill/
                                                      BILL WHITEHILL
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
151500F.U05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DIMITRI DEWAYNE RICHARDSON,                        On Appeal from the 265th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F15-39252-R.
No. 05-15-01500-CR        V.                       Opinion delivered by Justice Whitehill.
                                                   Justices Myers and Stoddart participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 28, 2016.




                                             –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DIMITRI DEWAYNE RICHARDSON,                        On Appeal from the 265th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F15-55162-R.
No. 05-15-01501-CR        V.                       Opinion delivered by Justice Whitehill.
                                                   Justices Myers and Stoddart participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 28, 2016.




                                             –4–